Dissenting Opinion.
Henley, J.
—As is stated in the majority opinion in this ease, the action begun by appellees in the lower court was for damages arising from the breach of an agreement made by appellant to fence its righ,t of way through the lands of appellees. The allegation in the complaint in regard to appellant’s agreement in the matter of fencing is. that appellant “agreed in said deed to build and perpetually maintain, on the line dividing the right of way conveyed from *152the residue of said Griffin farm, a good and sufficient fence against all hogs, cattle, horses, sheep, and other stock of every description.” It is then alleged that appellant has ■wholly failed to build and maintain such fence from the 1st day of January, 1891, up to the time of the commencement of this action, by reason whereof the rental value of appellees’ land has been greatly reduced, to wit, in the sum of $75 per year, “to appellees’ damage in the sum of $450, for which they demand judgment. I do not think the majority opinion in this case holding that for a breach of the contract to fence a right of way, as averred in this complaint, the landowner over whose farm the same is laid may recover as damages diminution of the rental value of the farm caused thereby, is in accord with the decisions of the Supreme Court of this State upon this question, nor is it sustained either by the eminent writers upon the subject of damages. It will be observed that the only damage alleged in appellees’ complaint as growing out of a breach of the contract is a diminution in the rental value of the entire tract of land.
The measure of damages for the breach of such a contract as is declared upon in the complaint has been settled by the adjudications in this State, and in the language of the Supreme Court is as follows: “Eor the breach of a contract by a railroad company with a landowner to fence its right of way, the cost of erecting the fence, and also special damages for animals killed, for damages done by trespassing animals, and for loss of pasturage may be recovered.” Louisville, etc., R. Co. v. Power, 119 Ind. 269; Louisville, etc., R. Co. v. Sumner, 106 Ind. 55, 55 Am. Rep. 719; Logansport, etc., R. Co. v. Wray, 52 Ind. 578; Toledo, etc., R. Co. v. Cosand, 6 Ind. App. 222.
The complaint in the case at bar does not seek to recover for the cost of building or maintaining the fence, nor for any special damage done by reason of the breach of the contract. This, we think, under the rule established by the decisions of our courts, makes the complaint fatally de*153fective. There is, under the common law, no duty resting upon railroad companies to fence their tracks, and hence their liability to fence their tracks arises solely from contract or by statute. Ft. Wayne, etc., R. Co. v. O'Keefe, 4 Ind. App. 249.
The rule for the assessment of damages under a contract to fence does not differ from what it would have been if the duty to fence had been imposed by statute. Louisville, etc., R. Co. v. Sumner, supra; Lake Erie, etc., R. Co. v. Power, 15. Ind. App. 179. In the last cited case I think the question arising upon the complaint is settled adversely to appellees’ contentions. It seems to me that the law as announced by the Supreme Court is most reasonable and just. The landowner was not required to fence the right of way in case the railroad company refused or neglected to erect the fence, but he can, if lie so desires, erect a fence such as the contract contemplates, and recover the cost thereof from the railroad company in an action for damages based upon a breach of the contract. If he chooses to allow the right of way to remain open, then he can collect in an action for a breach of the contract special damages for animals killed, damages done by trespassing animals, and for loss of pasturage. The option was with the appellees whether to build the fence or to accept only such damages as they could legally recover for a breach of such a contract as they had with appellant.
It is said in 2 Sedgwick on Damages, at §631: “Eor the breach of an agreement to build fences and cattle-guards, the measure of damages is the cost of building them.” But our courts have extended this rule so as to cover special damages, as heretofore set out, which in all cases must be alleged and proved. At the time the contract in suit was entered into, to wit, in June, 1881, we had no law in this State imposing a duty upon railroad companies to fence their rights of way. The law in force at that time simply exempted the railroad companies from certain liabilities in *154case such companies erected and maintained good and sufficient fences along the line of their right of way. But it was never held by any of the courts of this State, either .under the statute, or in an action for the breach of a contract to fence, that the plaintiff could recover such general damages as diminution in rental value of the whole or any part of the premises through which the railroad passed. Is it not then reasonable to infer, and must we not infer, that the parties to this contract at the time it was executed only contemplated such damages from its breach as under the existing law they could have avoided by erecting and maintaining the fence under the terms of the statute then in force ? One of the familiar rules of law is that a party violating the terms of his contract contemplates only such damages as are the direct result of the bréach, and only such damages are recoverable as were reasonably within the contemplation of the parties at the time the agreement was ípade. And so in the case of Dorwin v. Potter, 5 Denio 306, where A leased to B a dairy farm, agreeing as a part of the consideration for the lease to put certain barns on the premises in good repair, but failed to comply with his agreement, and in an action against A for a breach of the contract it was held that B could recover the amount it would cost to repair the barns but that he could not recover damages for the decrease of the produce of his dairy resulting from the condition of the barns, such damages being, in the language of the opinion, “altogether too remote and contingent.”
In this case the agreement, by the averments of the complaint, being to erect and maintain a stock proof fence, the decrease in the rental value would be contingent upon the owner suffering some of the damages for which in the same action for a breach of the contract he would be, under our decisions, entitled to recover. This would make such damages as decrease in rental value, in an action for the breach of the contract in suit, not only speculative, but remote. The decisions of the higher courts of Minnesota and Iowa cited *155by counsel for appellees, and -which seem to aid the theory of the complaint, will be found, upon examination, to be founded upon statute. Thus the principal cases relied upon by appellees’ counsel, the cases of Emmons v. Minneapolis, etc., R. Co., 38 Minn. 215, and Emmons v. Minneapolis, etc., R. Co., 35 Minn. 503, were not founded upon a breach of a contract to fence against stock, but were, under the statute of the state of Minnesota, which is as follows: Gen. Stat. of Minn., 1878, c. 34, §57: “Any company or corporation operating a line of railroad in this state and which company or corporation has neglected to fence said road * * * shall hereafter be liable for all damages sustained by any person in consequence of such failure or neglect.” The language of this statute being broad and general was held to cover any decrease in the value of the real estate caused by a failure to comply with its terms, and under the same statute it was held that the railroad company must respond in damages caused by death of a child non sui juris who had 'wandered upon the company’s right of way where the same was not fenced and was killed by a locomotive passing over the road.
Under our statute the contrary has been expressly held by this court. Baltimore, etc., R. Co. v. Bradford, 20 Ind. App. 348, 67 Am. St. 252.
Admitting for the purpose of considering appellant’s motion for a new trial that the complaint stated a cause of action against appellant, I will consider the action of the lower court in overruling the motion for a new trial. Eent is defined as being a definite compensation or return reserved by a lease, to be made periodically or fixed with reference to a period of time, payable in money, produce, other chattels, or labor, for the possession and use of land and buildings. Century Dictionary. Diminution of rental value is the diminution of the compensation or return to which the lessor is entitled from his tenant or lessee. This action was brought to recover damages for the diminution in the *156rental value of the whole tract of land, through which appellant’s road passed, for six years immediately preceding the commencement of the action. The evidence wholly fails to sustain the judgment of the lower court. The evidence of the appellees is they occupied the land themselves except one year during the six years before the filing of the complaint. That during one year the land was rented for cash rent. That the lessee paid $5 per acre cash rent for the land, and under the evidence of both appellees this was the full rental value of the land with a fence along appellant’s right of way such as the contract called for. Appellee Cory, sometime during said six years married the daughter of his co-appellee, and moved upon said land after the tenancy of one year had expired. Appellees testified that they made no attempt to rent the farm to any one; that it was not offered for rent; that the only year the farm was rented the tenant contracted with them at the price asked of him. There was no evidence that appellees used this real estate for rental purposes, or that they had lost anything whatever in diminution of rental value, and there is no charge nor attempt to prove an injury to the freehold. For the reasons stated I think the judgment of the lower court ought to be reversed.
Wiley, L, concurs in the dissenting opinion.